                      Case 6:20-cv-00988-ADA Document 2 Filed 10/20/20 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                                 for the
                                                        Western District of Texas
                                                        ____________________


              Cedar Lane Technologies Inc.                          )
                             Plaintiff                              )
                                v.                                  )      Case No.    6:20-cv-988
                     T-Mobile USA, Inc.                             )
                            Defendant                               )

                                                      APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

                                                        Cedar Lane Technologies Inc.                                           .


Date:          10/20/2020                                                                    /s/ Isaac Rabicoff
                                                                                             Attorney’s signature


                                                                                              Isaac Rabicoff
                                                                                         Printed name and bar number
                                                                                            Rabicoff Law LLC
                                                                                            73 W Monroe St.
                                                                                            Chicago, IL 60603

                                                                                                   Address

                                                                                           isaac@rabilaw.com
                                                                                               E-mail address

                                                                                              (773) 669-4590
                                                                                              Telephone number



                                                                                                FAX number


            Print                        Save As...                                                                    Reset
